DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 25 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15 –24), machine (claims 1 – 14), and manufacture (claims 25) which recite steps of
  a reception component that receives current state information regarding a current state of a medical facility system in real-time over a course of operation of the medical facility system, wherein the current state information comprises operating conditions data regarding current operating conditions of the medical facility system and patient case data regarding active patient cases and pending patient cases of the medical facility system;
a forecasting component to forecast future state information for the medical facility system based on the current state information, wherein the future state information includes forecasted timeline information regarding future timing of initiation or completion of workflow events of the active patient cases and the pending patient cases; and
an optimization component that employs an optimization mechanism to determine optimal reactive solutions regarding patient sequencing, patient placement and resource allocation based on the current state information, the future state information, defined rules of the medical care facility system, and one or more defined optimization criteria.
These steps of claims 1 – 25, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
From the Specification: (emphasis added)
TECHNICAL FIELD
[0001]		This application relates to computer-implemented techniques for optimizing the sequencing and placement of patients in a dynamic medical system with shared and subspecialized resources using a complex heuristic with embedded machine learning.
[0003]		The following presents a summary to provide a basic understanding of one or more embodiments of the invention. This summary is not intended to identify key or critical elements or delineate any scope of the different embodiments or any scope of the claims. Its sole purpose is to present concepts in a simplified form as a prelude to the more detailed description that is presented later. In one or more embodiments described herein, systems, computer-implemented methods, apparatus and/or computer program products are described that provide for optimizing the sequencing and placement of patients in a dynamic medical system with shared and sub-specialized resources using a complex heuristic mechanism with embedded machine learning.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 7, reciting particular aspects of how optimizing may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor amounts to invoking computers as a tool to perform the abstract idea see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receive current state … amounts to mere data gathering, see MPEP 2106.05(g))
The invention is directed toward organizing patients. The result of the instant invention is improvement patient flow.  As stated:
[0065] In this regard, the objective of minimizing delays can include minimizing delays between workflow events (e.g., prepping for surgery, prepping for anesthesia, initiating anesthesia, movement from one perioperative phase of care to the next, etc.), minimizing patient wait times for case initiation (e.g., delays to start time), and other type of delays related to staff and system resource. In some implementations, the objective of minimizing delays can also include minimizing time delays between scheduled start times and actual start times (e.g., of cases and/or specific workflow events).
[0066] Maximizing patient flow refers to maximizing throughput; the frequency of completed cases over a defined time frame. For example, with respect to a perioperative system, maximining patient flow can include maximizing the number of patients moving through the system and receiving the surgery over a defined time frame, such as the entire workday, the peak hours (e.g., 8:00 am to 4:30 pm), or another defined time frame. In this regard, maximizing patient flow is related to minimizing delays because the act of minimizing delays can result in increasing patient flow. However, maximining patient flow is different from minimizing delays per se, because in some contexts, maximizing patient flow could add some delay to the system. For example, different surgical procedures can take different amounts of time to complete. If the objective is to maximize patient flow over peak hours (e.g., 8:00 am to 4:30 pm), one way to achieve this would be to perform the shorter procedural cases during this time frame to result in maximizing the number of cases performed over peak hours when for example, there are more resources (e.g., staff) to facilitate these procedures.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 14 and 16 – 24, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 25; receiving, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); heuristic-based optimization, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Proof regarding the lack of practical application. Specification paragraphs: (Emphasis added)
[0078] The case time line forecasting component 110 and the resource demand forecasting component 114 can employ various machine-learning based techniques, statistical-based techniques and/or probabilistic-based techniques to generate the timeline forecasts 136 and the resource demand forecasts 138 based on the multitude of input parameters included in the current state data 102, the historical state data 130 the medical facility system data 132, (and the timeline forecasts 136 when used as input for determining the resource demand forecasts). The machine learning techniques can include supervised machine learning techniques, semi-supervised machine learning techniques, unsupervised machine learning techniques, or a combination thereof. For example, the case timeline forecasting component 110 and the resource demand forecasting component 114 can employ expert systems, fuzzy logic, SVMs, Hidden Markov Models (HMMs ), greedy search algorithms, rule-based systems, Bayesian models (e.g., Bayesian networks), neural networks, other non-linear training techniques, data fusion, utility-based analytical systems, systems employing Bayesian models, etc. In another aspect, the case timeline forecasting component 110 and the resource demand forecasting component 114 can perform a set of machine learning computations associated with analysis of the current state data 102, the historical state data 130 the medical facility system data 132, (and the timeline forecasts 136). For example, the case time line forecasting component 110 and the resource demand forecasting component 114 can perform a set of clustering machine learning computations, a set of logistic regression machine learning computations, a set of decision tree machine learning computations, a set of random forest machine learning computations, a set of regression  tree machine learning computations, a set of least square machine learning computations, a set of instance-based machine learning computations, a set of regression machine learning computations, a set of support vector regression machine learning computations, a set of k-means machine learning computations, a set of spectral clustering machine learning computations, Gaussian mixture model machine learning computations, a set of regularization machine learning computations, a set of rule learning machine learning computations, a set of Bayesian machine learning computations, a set of deep Boltzmann machine computations, a set of deep belief network computations, a set of convolution neural network computations, a set of stacked auto-encoder computations and/or a set of different machine learning computations.
 [00125] These computer readable program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions can also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.
 [00137] While the subject matter has been described above in the general context of computer-executable instructions of a computer program product that runs on a computer and/or computers, those skilled in the art will recognize that this disclosure also can or can be implemented in combination with other program modules. Generally, program modules include routines, programs, components, data structures, etc. that perform particular tasks and/or implement particular abstract data types. Moreover, those skilled in the art will appreciate that the inventive computer-implemented methods can be practiced with other computer system configurations, including single-processor or multiprocessor computer systems, mini-computing devices, mainframe computers, as well as computers, hand-held computing devices (e.g., PDA, phone), microprocessor-based or programmable consumer or industrial electronics, and the like. The illustrated aspects can also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. However, some, if not all aspects of this disclosure can be practiced on stand-alone computers. In a distributed computing environment, program modules can be located in both local and remote memory storage devices.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 14 and 16 – 24, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception component that,” “forecasting component that,” “optimization component that,” “reporting component that,” and “compliance monitoring component that,” in claims 1 – 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 1, 15, and 25 include similar limitations that state:
an optimization component that employs a heuristic-based optimization mechanism to determine optimal reactive solutions regarding patient sequencing, patient placement and resource allocation based on the current state information, the future state information, defined rules of the medical care facility system, and one or more defined optimization criteria.
The only place that describes the heuristic-based optimization mechanism in in paragraph 86:
[0086] The optimization component 118 can further employ a complex heuristic-based optimization mechanism to determine optimal reactive solutions regarding patient sequencing, patient placement and/or resource allocation that achieves and/or balances (e.g., in accordance with defined weights) the one or more optimization objectives (e.g., as provided by the optimization criteria data 132e) based on relevant parameters included in the current state data 102, the future state information (e.g., including the timeline forecasts 136 and/or the resource demand forecasts 138), and defined system constraints (e.g., system architecture constraints, defined workflow constraints, defined staffing constraints, and defined system rule/policy based constraints, as respectively provided by the medical facility system data 132) that control or influence patient sequencing and timing, placement and/or resource allocation. In the embodiment shown, optimal solutions regarding patient sequence and timing are identified as patient sequence and timing solutions 140, optimal solutions regarding patient placement are identified as patient placement solutions 142, and optimal solutions regarding resource allocation are identified as resource allocation solutions 144. In this regard, the optimization component 118 can perform a complex optimization routine continuously as patients arrive, schedules change, staff move between areas and addons / cancelations occur to determine how to sequence and place patients in real-time using a complex heuristic-based algorithm with embedded rules and machine learning components (e.g., corresponding to the timeline forecasts 136 and the resource demand forecasts 138) to optimize the sequencing and placement of patients in an environment of shared and subspecialized resources.
The Specification does not disclose what the algorithm the Applicant possessed at the time of the invention.  One of ordinary skill was not provided sufficient written description.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “component that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Pre-Grant Publication 2020/ 0411170 in view of Johnson et al., U.S. Pre-Grant Publication 2016/ 0063192.
As per claim 1,
Brown teaches a system, comprising:
a memory that stores computer executable components (figure 1, #124, paragraph 37); and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (figure 1, #122, paragraph 37):
a reception component that receives (figure 1, #120)
current state information regarding a current state of a medical facility system in real-time over a course of operation of the medical facility system (paragraphs 54 – 57),
wherein the current state information comprises 
operating conditions data regarding current operating conditions of the medical facility system (paragraph 54, conditions) and 
patient case data regarding active patient cases and pending patient cases of the medical facility system (paragraphs 54 and 59, patient needs and preferences);
a forecasting component that employs a machine learning framework to (paragraph 62 machine learning framework)
forecast future state information for the medical facility system based on the current state information (paragraph 58, factor in expected/ forecasted need),
wherein the future state information includes forecasted timeline information regarding future timing of initiation or completion of workflow events of the active patient cases and the pending patient cases (paragraph 73 timeline); and
an optimization component that employs an optimization mechanism to 
determine optimal reactive solutions regarding patient sequencing, patient placement and resource allocation
based on the current state information, the future state information, defined rules of the medical care facility system, and one or more defined optimization criteria.
Brown does not explicitly teach the system comprising:
an optimization component that employs a heuristic-based optimization mechanism to 
determine optimal reactive solutions regarding patient sequencing, patient placement and resource allocation
based on the current state information, the future state information, defined rules of the medical care facility system, and one or more defined optimization criteria.
However, Johnson further teaches the system comprising:
an optimization component that employs a heuristic-based optimization mechanism to (paragraphs 89, 181, and 236 – how employed is not claimed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Brown. One of ordinary skill in the art at the time of the invention would have added these features into Brown with the motivation to dynamically manage interdependent, variable scheduled procedures are provided (Johnson, Abstract).
As per claim 2, Brown in view of Johnson teaches the system of claim 1 as described above.
Brown does not explicitly teach, however Johnson further teaches the system 
wherein the forecasting component employs the machine learning framework to repeatedly forecast and update the future state information based on the current state information as the current state information is received (paragraph 106 risk is reiteratively calculated), and 
wherein the optimization component employs the heuristic-based optimization mechanism to repeatedly determine and update the optimal reactive solutions based on the current state information as the current state information is received and the future state information as it is forecasted and updated (paragraphs 89, 181, and 236 – how employed is not claimed).
Also, the repeating steps is prima facie obvious in view of MPEP 2144.04. Further, it would also be obvious under KSR rationale in that one of ordinary skill could perform the same step over if the steps achieve predictable results.
As per claim 3, Brown in view of Johnson teaches the system of claim 2 as described above.
Brown further teaches the system wherein the computer executable components further comprise:
a reporting component that provides the future state information and solutions information regarding the optimal reactive solutions as they are respectively forecasted and determined in real-time to one or more entities at the medical care facility system to facilitate managing operations of the medical care facility (paragraph 75, task reporting).
As per claim 4, Brown in view of Johnson teaches the system of claim 3 as described above.
Brown further teaches the system wherein the computer executable components further comprise:
a display component that displays the future state information and the solutions information in real-time via a graphical user interface tile at one or more devices associated with one or more entities (paragraphs 175, 176 information and paragraph 181, display – the Display only requires 1 tile/ window).
The Examiner notes that the use of outputting to a single tile or to multiple tiles is a matter of design.  This is similar to breaking a single piece of paper into boxes.
As per claim 5, Brown in view of Johnson teaches the system of claim 1 as described above.
Brown further teaches the system wherein the medical facility system comprises 
a perioperative system where patients receive medical treatment in accordance with a defined perioperative workflow that involves movement of the patients to different procedural areas in association with the initiation or the completion of the workflow events, and wherein the optimization component determines how to sequence placing the patients in the different procedural areas in accordance with the defined perioperative workflow (paragraphs 40 – 42 workflows and paragraph 71 procedural steps required - The Examiner notes that the Specification explains a “perioperative system” by the function is performs vs the actual design. There is no structural component disclosed or claimed just a broadly functional description. For example, what does the applicant mean by “involves the movement of patients...” regarding a structural component?).
As per claim 6, Brown in view of Johnson teaches the system of claim 5 as described above.
Brown further teaches the system wherein the one or more defined optimization criteria comprises minimizing delays between the workflow events and initiation of the pending patient cases (figure 9, #906).
As per claim 7, Brown in view of Johnson teaches the system of claim 5 as described above.
Brown further teaches the system wherein the one or more defined optimization criteria are selected from a group consisting of: minimizing blocking of patients to required treatment, maximizing patient flow, minimizing costs, and minimizing surgeon wait time between procedures (Figure 10, #1006 minimizing costs).
As per claim 8, Brown in view of Johnson teaches the system of claim 5 as described above.
Brown further teaches the system 
wherein the patient case data comprises status tracking information for the active patient cases indicating a current status of the active patient cases relative to the defined perioperative workflow (paragraphs 13 and 42 patient and workflow tracking), and 
wherein the forecasting component determines the forecasted timeline information based on the current status of the active patient cases and historical state information regarding historical timing of the workflow events for historical patient cases under varying operating conditions of the perioperative system (paragraph 53, tracking performance in real-time and progression, forecasting estimated completion, learn and forecast).
As per claim 9, Brown in view of Johnson teaches the system of claim 8 as described above.
Brown further teaches the system 
wherein the forecasting component comprises a case timeline forecasting component that determines the forecasted timeline information using one or more machine learning models trained on the historical state information (paragraphs 53 and 73 a series of define events occurring over a timeline using AI), and 
wherein the case timeline forecasting component regularly updates the one or more machine learning models based on the current state information (paragraph 53 and 73, learning system).
As per claim 10, Brown in view of Johnson teaches the system of claim 5 as described above.
Brown further teaches the system 
wherein the current operating conditions data comprises bed status information identifying availability status of beds in the different procedural areas and staffing information identifying staff assigned to the beds (paragraph 81 bed status, who or whom is assigned tasks), and 
wherein the optimization component determines how to sequence placing the patients in the different procedural areas based on the forecasted timeline information, the availability status of the beds, the staff assigned to the beds, first defined rules regarding types of beds where the patients can be placed, and second defined rules regarding preferred staff to patient ratios in the different procedural areas (paragraph 149, sequencing the scheduling of events – The Examiner notes that the “based on” does not define the actual algorithm for determining the result. Rather that these are potential input items used to determine a result.  Actually how the inputs are used is not claimed or disclosed.  The disclosure describes inputs, outputs and generically describes using machine learning. Regardless, the list of items are found within the Brown reference as shown previously.).
As per claim 11, Brown in view of Johnson teaches the system of claim 5 as described above.
Brown further teaches the system 
wherein the future state information further includes forecasted demand information regarding forecasted demand for resources at the different procedural areas at different times over a defined upcoming timeframe (paragraphs 31, 53 demand ebbs and flows along with forecasting upcoming demand), and 
wherein the resources include staff (paragraph 52, healthcare workers).
As per claim 12, Brown in view of Johnson teaches the system of claim 11 as described above.
Brown further teaches the system wherein the forecasting component comprises a demand forecasting component that determines the forecasted demand information based on the current state information and the forecasted timeline information (paragraphs 53 and 54).
As per claim 13, Brown in view of Johnson teaches the system of claim 11 as described above.
Brown further teaches the system wherein the computer executable components further comprise:
a compliance monitoring component that determines whether available system resources at the different procedural areas at the different times comply with a resource constraint for the perioperative system based on forecasted demand (paragraph 125 determine if the available resources are sufficient given the current and/or forecasted demand – as understood from Specification paragraphs 110, 111, and 119); and
Brown does not explicitly teach however, Johnson further teaches the system wherein the computer executable components further comprise:
an alert component that generates an alert regarding failure of the available system resources to comply with the resource constraint based on determination that the available system resources at a procedural area of the different procedural areas at a time of the different times, fail to comply with the resource constraint (paragraphs 157, 179, 192, and 211).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Brown for the reasons as described above.
As per claim 14, Brown in view of Johnson teaches the system of claim 11 as described above.
Brown further teaches the system wherein the computer executable components further comprise:
a compliance monitoring component that identifies imbalances between the forecasted demand for the resources and available system resources at the different procedural areas at the different times (paragraphs 194 – 196 scheduling risk), and 
Brown does not explicitly teach however, Johnson further teaches the system wherein the computer executable components further comprise:
wherein the optimization component further employs the heuristic-based optimization mechanism to determine the optimal reactive solutions based on the imbalances (paragraphs 89, 181, and 236 – how employed is not claimed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Brown for the reasons as described above.
As per claim 15,
Brown in view of Johnson teaches a method as described above in claim 1.
As per claim 16, Brown in view of Johnson teaches the method of claim 15 as described above.
Brown in view of Johnson further teaches the method as described above in claim 2.
As per claim 17, Brown in view of Johnson teaches the method of claim 16 as described above.
Brown in view of Johnson further teaches the method as described above in claim 4.
As per claim 18, Brown in view of Johnson teaches the method of claim 15 as described above.
Brown in view of Johnson further teaches the method as described above in claim 5.
As per claim 19, Brown in view of Johnson teaches the method of claim 18 as described above.
Brown in view of Johnson further teaches the method as described above in claim 6.
As per claim 20, Brown in view of Johnson teaches the method of claim 18 as described above.
Brown in view of Johnson further teaches the method as described above in claim 8.
As per claim 21, Brown in view of Johnson teaches the method of claim 18 as described above.
Brown in view of Johnson further teaches the method as described above in claim 11.
As per claim 22, Brown in view of Johnson teaches the method of claim 21 as described above.
Brown in view of Johnson further teaches the method as described above in claim 12.
As per claim 23, Brown in view of Johnson teaches the method of claim 21 as described above.
Brown in view of Johnson further teaches the method as described above in claim 13.
As per claim 24, Brown in view of Johnson teaches the method of claim 21 as described above.
Brown in view of Johnson further teaches the method as described above in claim 14.
As per claim 25,
Brown in view of Johnson teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations as described above in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626